               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:19-cv-00248-MR-WCM


FRANK STEPHEN ROBERTS,           )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )               ORDER
                                 )
                                 )
DELTA AIR LINES, INC.,           )
                                 )
                   Defendant.    )
________________________________ )


      THIS MATTER is before the Court on the Plaintiff’s Motion to

Reconsider [Doc. 9].

      For the reasons stated therein, the Court will grant the Plaintiff’s

Motion.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to

Reconsider [Doc. 9] is GRANTED, and this matter is hereby REOPENED.

      The Clerk of Court is directed to mail a summons form to the Plaintiff

for the Plaintiff to fill out and return for service of process on the Defendant

Delta Air Lines, Inc. Once the Court receives the summons form, the Clerk

shall then direct the U.S. Marshal to effectuate service on the Defendant.
The Clerk is further respectfully instructed to note on the docket when the

form has been mailed to the Plaintiff.

      IT IS SO ORDERED.
                              Signed: December 3, 2019




                                         2
